Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/19 and 03/06/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Lotspeich (Reg. No.: 45,737) on 04/15/2021.

The application has been amended as follows: 

IN THE SPECIFICATION:


CROSS-REFERENCE TO RELATED APPLICATIONS
[0001] This application is a continuation of U.S. Patent Application No. 14/285,367, filed on May 22, 2014, currently pending, which , the contents of which are all hereby incorporated by reference herein in [[it]] their entirety.


4.) Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 03/17/21, with respect to the incorporation of the prior indicated allowable subject matter of claim 14 into independent claims 1 and 11 have been fully considered and are persuasive.  In addition, the 112 rejections have been overcome. Claims 1-3, 5-8, 11-13 and 15-18 are in condition for allowance as a result of the amendments to the claims. 


5.) Allowable Subject Matter
Claims 1-3, 5-8, 11-13 and 15-18 are allowed.



In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A mobile terminal, comprising: 
a controller configured to: 
capture, via the plurality of camera lenses, a plurality of images in response to a single capture command; 
change the depth of field of the image using at least one of the plurality of images in response to a touch input applied to the scroll bar; 
cause the touch screen to display another image with the changed depth of field based on the touch input; and 
cause the touch screen to display a plurality of thumbnail images adjacent to a plurality of regions comprising the scroll bar, wherein each of the plurality of thumbnail images is associated with a respective one of the plurality of regions and one of the plurality of thumbnail images is configured to have a different depth of field relative to another one of the plurality of thumbnail images.”

Dependent Claims 2-3 and 5-8 are also allowed due to their dependence on allowed independent claim 1. 

Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of a mobile terminal, the method comprising: 
change the depth of field of the image using at least one of the plurality of images in response to a touch input applied to the scroll bar; 
displaying, on the touch screen, another image with the changed depth of field based on the touch input; and 
displaying, on the touch screen, a plurality of thumbnail images adjacent to a plurality of regions comprising the scroll bar, wherein each of the plurality of thumbnail images is associated with a respective one of the plurality of regions and one of the plurality of thumbnail images is configured to have a different depth of field relative to another one of the plurality of thumbnail images.”

Dependent Claims 12-13 and 15-18 are also allowed due to their dependence on allowed independent claim 11. 

The following are the closest prior-art of record:

Amerson et al. (US Pub No.: 2003/015679A1) disclose a digital image capture and processing system, comprising a lens coupled to a lens control element. The image capture system includes an image sensor configured to capture images from the lens, and a memory element and a processor coupled to the lens control element. The memory element includes image capture software, where the image capture software 

Fukumoto et al. (US Pub No.: 2012/0105590A1) disclose electronic equipment that includes a target output image generating portion that generates a target output image by changing a depth of field of a target input image by image processing, a monitor that displays on a display screen a distance histogram indicating a distribution of distance between an object at each position in the target input image and an apparatus that photographed the target input image, and displays on the display screen a selection index that is movable along a distance axis in the distance histogram, and a depth of field setting portion that sets a depth of field of the target output image based on a position of the selection index determined by an operation for moving the selection index along the distance axis.

Mise et al. (US Pub No.: 2011/0134273A1) disclose an imaging apparatus that includes a face detecting unit detecting a face region from an input image input to the imaging apparatus and a control unit calculating a distance to a subject on the basis of the face size detected by the face detection unit and displaying distance identification information indicating a distance corresponding to the calculated distance in a display unit.

However, none of the above references either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697